Examiner’s Comment
Upon review, it was noticed that the Notice of Allowance Form (PTO-37) mailed 13 July 2022 indicated in Box 3 that claims 1-4 and 6-20 were allowed. However, claim 9 had been canceled by the Applicants in the filing of the Amendment to the claims dated 27 June 2022. The Corrected Notice of Allowance reflects the correction to Box 3 on the PTO-37.

/Elizabeth A. Bolden/             Primary Examiner, Art Unit 1731                                                                                                                                                                                           


EAB
18 August 2022